COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                   §
   The County of El Paso, Texas,                                  No. 08-18-00012-CV
                                                   §
                                Appellant,                           Appeal from the
   v.                                              §
                                                                   448th District Court
   Janice Baker,                                   §
                                                                of El Paso County, Texas
                               Appellee.           §
                                                                  (TC# 2016DCV1259)
                                                   §

                                ORDER FOR MEDIATION REFERRAL

        The Court has determined that this case is appropriate for referral to mediation pursuant to
TEX.CIV.PRAC.&REM.CODE ANN. § 154.021, et seq., and ORDERS this case referred to mediation.
Any objection to this order must be filed with this Court and served upon all parties within ten (10)
days of the date of this order. An objection untimely filed may be considered waived.
        The Court further ORDERS that the parties shall, within twenty (20) days of this order, or
within ten (10) days of an adverse ruling on an objection, confer and attempt to agree upon a
mediator qualified under TEX.CIV.PRAC.&REM.CODE ANN. §154.052. The parties shall notify the
Court of the name, address, telephone and fax number of the mediator. If the parties are unable to
agree upon a qualified mediator, the parties are directed to immediately notify the Court in writing,
and upon receipt, the Court will enter an order reestablishing the appellate timetable.
         The Court further ORDERS that the mediation be held within sixty (60) days of this order
 and that the appellate timetable be suspended during such time. All parties or their representative
 with full settlement authority shall attend the mediation process, with their counsel of record. The
 mediator and parties shall file a report of the completion of mediation within forty-eight (48) hours
 of the conclusion of mediation advising the court of:
                                                   1
   •   full, partial, or no resolution of the case;
   •   whether further negotiations are planned; and
   •   compensation paid to the mediator and by whom.
       In the event no further negotiations are planned and there is no resolution, or a partial
resolution of the case occurs, the parties will file a motion with this Court requesting that the Court
issue an order reestablishing the appellate timetable. This motion will accompany the
above-mentioned forty-eight (48) hours report.
       The Court further ORDERS, in the event of full resolution of the issues in this case, that
the parties file a joint dispositive motion within ten (10) days of the conclusion of mediation.


       IT IS SO ORDERED this 8th day of February, 2018.




                                                PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                      2